NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
BARON MONTERO JONES,
Plain,tiff-Appellant, »
V.
UNITED STATES,
Defen,dant-Appellee. '
2011-5025
Appeal from the United States Court of Federal
Claims in case no. 10-CV-215, Judge Susan G. Braden.
ON MOTION
ORDER
Baron Monter0 J0nes moves for an extension of time
to file his corrected informal brief and requests the
address of counsel for the defendant-appellee and a copy
of the final decision from the United States Court of
Federal Clai1ns.
Up0n consideration thereof
IT IS ORDERED THA'1‘:

JONES V. US 2
The motion for a time extension is granted Jones’
corrected informal brief is due within 30 days of the date
of filing of this order. No further extensions should be
anticipated.
FoR THE C0URT
APR 05 2011 /S/ Jan H@rba1y
Date J an Horbaly
Clerk
cc: Baron Montero J0nes (oopy of entry of appearance and
Court of Federal Claims decision enclosed)
Armando A. Rodriguez-Feo, Esq. -
521
FlLED
l.S. COU
mEFEB€§At°é’H;t’.F°“
APR 05 2011
JAD||'|BRBALY
CLE|¥£